


Exhibit 10.23




SIXTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT


This Master Aircraft Time Sharing Agreement ("Agreement") is dated as of
February 24, 2015 (the “Effective Date”) and is between L Brands Service
Company, LLC (f/k/a Limited Service Corporation and Limited Brands Service
Company, LLC) (the "Company"), and each of the individuals whose name appears on
the signature page(s) hereto (each, a "Time Share Lessee").
Recitals: This Agreement is made under the following circumstances.
A.
The Company controls and operates, in the legal capacity of lessee, each
Aircraft (defined in Section 1.1 hereof).

B.
The Company employs, or contracts for the services of, a fully qualified flight
crew to operate each Aircraft.

C.
Each Time Share Lessee is a director, officer or high ranking executive employee
of the Company or an Affiliate.

D.
The Company has determined that, incident to the employment or directorship
relationship between the Time Share Lessees and the Company or the Company's
Affiliates, it is to the benefit of the Company to permit the use of the
Aircraft by the Time Share Lessees for personal flight needs, to the extent
consistent with the scheduling needs of the Company, for many of the same
reasons that support use of the Aircraft by the Time Share Lessees for travel on
Company-related business, including but not necessarily limited to: enhancing
security and privacy; maintaining communication between the Company and its
directors, officers and high ranking executives; permitting the Time Share
Lessees in their capacity as directors, officers or high ranking executives to
work on Company-related business while traveling by providing a convenient,
private and confidential setting for the review of sensitive documents or the
conduct of confidential discussions by telephone or in person; and reducing
travel-related stress, delay and fatigue that might otherwise reduce efficiency
or delay the return to work; and the Company is therefore willing to sublease
the Aircraft, with flight crew, on a non-exclusive basis, to the Time Share
Lessees on a time sharing basis as defined in Section 91.501(c)(1) of the FAR
(defined in Section 1.1 hereof).

E.
Each of the Time Share Lessees desires from time to time to sublease the
Aircraft, with a flight crew, on a non-exclusive basis, from the Company on a
time sharing basis.

F.
During the Term of this Agreement, the Aircraft will be subject to use by the
Company and/or other one or more subleases to third-parties.

G.
The Company and various of the Time Share Lessees entered into an Aircraft Time
Share Agreement dated as of December 8, 2004 (the "Original Agreement"), which
was subsequently amended by Amendment No. 2, also dated as of December 8, 2004,
to adjust the amount of the flight charges under Section 4.1, and which was
amended by Amendments No. 1 and No. 3, dated as of January 13, 2005 and February
3, 2005, respectively, adding certain other Time Share Lessees; by the Amended
and Restated Aircraft Time Sharing Agreement dated April 8, 2005, which in turn
was supplemented by Supplement No. 1 to Amended and Restated Aircraft Time
Sharing Agreement, dated as of May 17, 2005; by the Second Amended and Restated
Master Aircraft Time Sharing Agreement, dated as of January 25, 2006; by the
Third Amended and Restated Master Aircraft Time Sharing Agreement, dated as of
October 3, 2006; by the Fourth Amended and Restated Master Aircraft Time Sharing
Agreement, dated as of May 21, 2008; and by the Fifth Amended and Restated
Master Aircraft Time Sharing Agreement, dated as of October 19, 2010.

A.
Since October 19, 2010, each of the prior Time Share Lessees, except those whose
names appear on the signature page(s) hereto, has ceased to be a Time Share
Lessee.

B.
For convenience, the Company and the Time Share Lessees desire to restate the
Original Agreement, as amended, in its entirety.

NOW, THEREFORE, the Company and each Time Share Lessee hereby agree as follows.
Section 1.    Definitions.
1.1.     Specific Terms. As used in used in this Agreement, the following
defined terms have the following meanings:
1.1.1.    "Affiliate" means an entity that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the Company. The term "control" (including the terms "controlling",
"controlled by" and "under common control with") means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities,
through membership, by contract or otherwise. In addition, any entity (and its
successors by way of change of organizational form) through which the Company is
pursuing a business venture will be deemed an Affiliate of the Company so long
as the Company and/or its Affiliates (as otherwise defined above) possess the
power to elect not less than 25% of the whole number of the board of directors
of such entity or own not less than 25% of the assets or equity of such entity.
1.1.2.    "Agreement" is defined in the preamble.
1.1.3.    "Aircraft" means each of the Airframes, the Engines, and the Aircraft
Documents. Such Engines shall be deemed part of the "Aircraft" whether or not
from time to time attached to the Airframe or removed from the Aircraft.
1.1.4.    "Aircraft Documents" means, as to any Aircraft, all flight records,
maintenance records, historical records, modification records, overhaul records,
manuals, logbooks, authorizations, drawings and data relating to the Airframe,
any Engine, or any Part, that are required by Applicable Law to be created or
maintained with respect to the maintenance and/or operation of the Aircraft.




--------------------------------------------------------------------------------




1.1.5.    "Airframe" means each of the Airframes listed in Schedule 1 attached
hereto and made a part hereof, as the same may be amended from time to time as
set forth below, together with any and all Parts (including, but not limited to,
landing gear and auxiliary power units but excluding Engines or engines) so long
as such Parts shall be either incorporated or installed in or attached to the
Airframe.
1.1.6.    "Applicable Law" means, without limitation, all applicable laws,
treaties, international agreements, decisions and orders of any court,
arbitration or governmental agency or authority and rules, regulations, orders,
directives, licenses and permits of any governmental body, instrumentality,
agency or authority, including, without limitation, the FAR and 49 U.S.C. §
41101, et seq ., as amended.
1.1.7.    "Business Day" means Monday through Friday, exclusive of legal
holidays under the laws of the United States or the State of Ohio.
1.1.8.    "Company" is defined in the preamble.
1.1.9.    "Effective Date" is defined in the preamble.
1.1.10.    "Engines" means, as to each Airframe, the engines identified in
Schedule 1 (or any replacement or loaner engines), as the same may be amended
from time to time as set forth below, together with any and all Parts so long as
the same shall be either incorporated or installed in or attached to such
Engine.
1.1.11.    "FAA" means the Federal Aviation Administration or any successor
agency.
1.1.12.    "FAR" means collectively the Aeronautics Regulations of the Federal
Aviation Administration and the Department of Transportation, as codified at
Title 14, Parts 1 to 399 of the United States Code of Federal Regulations.
1.1.13.    "Flight Charges" means the amount calculated under Section 4.1 below.
1.1.14.    "Flight Hour" means each flight hour, calculated in tenths of an
hour, of use of the Aircraft by a Time Share Lessee, as recorded on the Aircraft
hour meter.
1.1.15.    "Headlease" means, as to any Aircraft, the Aircraft Master Lease
Agreement between the Owner and the Company, as the same may be amended from
time to time, the terms and conditions of which are incorporated into this
Agreement by reference.
1.1.16.    "Operating Base" means Port Columbus Airport, Columbus, Ohio.
1.1.17.    "Operational Control" has the same meaning given the term in Section
1.1 of the FAR.
1.1.18.    “Original Agreement” is defined in paragraph G of the recitals.
1.1.19.    "Owner" means, as to each Aircraft, the registered owner of the
Aircraft as shown by the records of the FAA.
1.1.20.    "Parts" means, as to any Aircraft, all appliances, components, parts,
instruments, appurtenances, accessories, furnishings or other equipment of
whatever nature (other than complete Engines or engines) which may from time to
time be incorporated or installed in or attached to the Airframe or any Engine
and includes replacement parts.
1.1.21.    "Pilot in Command" has the same meaning given the term in Section 1.1
of the FAR.
1.1.22.    "Taxes" means all sales taxes, use taxes, retailer taxes, duties,
fees, excise taxes, including, without limitation, federal transportation excise
taxes, or other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the sublease of the Aircraft to a Time Share Lessee,
or the use of the Aircraft by a Time Share Lessee, or the provision of a taxable
transportation service to a Time Share Lessee using the Aircraft.
1.1.23.    "Taxing Jurisdictions" means any federal, state, county, local,
airport, district, foreign, or other governmental authority that imposes Taxes.
1.1.24.    "Term" means the term of this Agreement set forth in Section 3.
1.1.25.    "Time Share Lessee" is defined in the preamble. Upon execution of any
Application to be Bound or any supplement to this Agreement, each person named
in and signing the Application to be Bound or supplement will become an
additional Time Sharing Lessee, effective as of the date shown therein as to
that person.
1.1.26.     “Unrelated Sublessee” is defined in Section 7.4.
1.2    Other Terms. Unless otherwise specified, the following terms, whether or
not capitalized, will have the following meanings as used in this Agreement.
"Hereof", "herein", "hereunder" and similar terms refer to this Agreement as a
whole, and are not limited to the section or subdivision of this Agreement in
which the term appears. "Includes, "including" and similar terms mean without
limitation. "Person" includes any natural person, corporation, general or
limited partnership, limited liability company, other incorporated or
unincorporated association, trust, governmental body or other entity.
Section 2.     Agreement to Sublease.
2.1.    Agreement to Sublease. The Company agrees to sublease the Aircraft to
Time Share Lessees on an
"as needed and as available" basis, and to provide a fully qualified flight crew
for all flights of each Time Share Lessee, in accordance with the terms and
conditions of this Agreement.
2.2.    Independent Agreements. The Time Share Lessees are listed in a single
document for the sole purpose of convenience of the Company. This Agreement
constitutes a separate Time Sharing Agreement as between the Company and each
Time Share Lessee. Without limiting the preceding sentence:
2.2.1.     The Company may from time to time agree to add additional persons as
a Time Share Lessee, without notice to the existing Time Share Lessees. Each
such agreement will be evidenced by an Application to be Bound or a supplement
to this Agreement, signed by the Company and the new Time Share Lessee(s),
setting forth the new Time Share Lessee's notice address, the date as to which
this Agreement becomes effective as to the new Time Share Lessee, and his or her




--------------------------------------------------------------------------------




commitment to be bound by this Agreement.
2.2.2.     The rights and obligations of each Time Share Lessee are independent
of one another. Under no circumstances will any Time Share Lessee be deemed
liable for any monetary or non-monetary obligations of any other Time Share
Lessee hereunder, whether jointly, severally, or by way of suretyship or
guaranty.
2.2.3.     Termination of this Agreement as to any one or more of the Time Share
Lessees does not terminate this Agreement as to any other Time Share Lessee.
2.3.    Intent and Interpretation. The parties hereto intend that this Agreement
constitute, and this Agreement shall be interpreted as, a Time Sharing Agreement
as defined in Section 91.501(c)(1) of the FAR.
2.4.    Non-Exclusivity. Each Time Share Lessee acknowledges that the Aircraft
is subleased to Time Share Lessees hereunder on a non-exclusive basis, and that
the Aircraft will also be subject use by the Company and the Company's
Affiliates, and may also be subject to non-exclusive sublease to others during
the Term.
Section 3.     Term and Termination.
3.1.    Term. As to each Time Share Lessee and unless earlier terminated as set
forth herein, the Term begins on the Effective Date, and ends on the December 31
next following; provided, however, that as to any person added as a Time Share
Lessee after the Effective Date pursuant to Section 2.2.1 above, the Term will
begin on the date specified in the Application to be Bound or supplement to this
Agreement, as applicable, adding the person as a Time Share Lessee. At the end
of the initial Term or any subsequent Term, this Agreement will automatically be
renewed for an additional one year Term.
3.2.    Termination.
3.2.1.    This Agreement terminates automatically as to any Time Share Lessee
when that Time Share Lessee ceases to be an officer, director or employee of the
Company or of any Affiliate.
3.2.2.    Each Time Share Lessee may terminate this Agreement with or without
cause on at least 30 days prior written notice to the Company, and the Company
may terminate this Agreement as to any one or more Time Share Lessees with or
without cause on at least 30 days prior written notice to the subject Time Share
Lessee or Lessees, without need in either case to notify any Time Share Lessee
as to whom this Agreement is not being terminated.
Section 4.    Payments.
Each Time Share Lessee shall pay the Company for each flight conducted for that
Time Share Lessee under this Agreement an amount equal to the maximum amount of
expense reimbursement permitted in accordance with Section 91.501(d) of the FAR,
which expenses include and are limited to: (a) fuel, oil, lubricants, and other
additives; (b) travel expenses of the crew, including food, lodging and ground
transportation; (c) hangar and tie down costs away from the Aircraft's base of
operation; (d) insurance obtained for the specific flight; (e) landing fees,
airport taxes and similar assessments; (f) customs, foreign permit, and similar
fees directly related to the flight; (g) in-flight food and beverages; (h)
passenger ground transportation; (i) flight planning and weather contract
services; and (j) an additional charge equal to 100% of the expenses listed in
Section 4(a).
Section 5.     Invoices and Payment.
The Company shall initially pay all expenses related to the operation of the
Aircraft when and as such expenses are incurred. Within 30 days after the last
day of any calendar quarter during which any flight for the account of a Time
Share Lessee has been conducted, the Company shall provide an invoice to that
Time Share Lessee for an amount determined in accordance with Section 4 above.
If the rates in effect have not yet been made available to the Company as of the
last day of the calendar quarter, the Company at its option may instead apply
the latest rates then available, and the rate so applied shall be final, or may
instead defer the invoice until not later than 30 days after the rates become
available to the Company. In either case, Time Share Lessee shall remit the full
amount of any such invoice, together with any applicable Taxes under Section 6,
to the Company within 30 days after the invoice date.
Section 6.     Taxes.
Payments to be made by any Time Share Lessee under Sections 4 and 5 of this
Agreement do not include, and each Time Share Lessee shall be responsible for,
and shall indemnify the Company and Owner against, any Taxes that may be
assessed or levied by any Taxing Jurisdiction as a result of the sublease of the
Aircraft to that Time Share Lessee, or the use of the Aircraft by that Time
Share Lessee, or the provision of a taxable transportation service to that Time
Share Lessee using the Aircraft. Without limiting the generality of the
foregoing, Time Share Lessees and the Company specifically acknowledge that all
Time Share Lessees' flights will be subject to commercial air transportation
excise taxes pursuant to Section 4261 of the Internal Revenue Code, regardless
of whether any such flight is considered "noncommercial" under the FAR. Time
Share Lessee shall remit to the Company all such Taxes together with each
payment made pursuant to Section 5.
Section 7.     Scheduling Flights.
7.1.    Submitting Flight Requests. Each Time Share Lessee shall submit requests
for flights and proposed flight schedules to the Company as far in advance of
any given flight as possible, and in any case, at least 24 hours in advance of
Time Share Lessee's planned departure. Time Share Lessee shall provide the
Company at least the following information for each proposed flight at least 24
hours prior to scheduled departure: (a) departure airport; (b) destination
airport; (c) date and time of departure; (d) the number of anticipated
passengers; (e) the nature and extent of luggage and/or cargo to be carried; (f)
the date and time of return flight, if any; (g) and any other information
concerning the proposed flight that may be pertinent or required by the Company
or the Company's flight crew or that may be required by the FAR or other
Applicable Law.






--------------------------------------------------------------------------------




7.2.    Approval of Flight Requests. Each use of an Aircraft by a Time Share
Lessee will be subject to the Company's prior approval. The Company may approve
or deny any flight scheduling request in the Company's sole discretion.
Scheduling requests not approved in writing by 5:00 p.m. Columbus local time on
the 2nd Business Day after the request is received by the Company are deemed
denied. The Company in its sole discretion may disapprove any flight request
submitted by a Time Share Lessee and may determine whether to make the Aircraft
available in response to the Time Share Lessee's request. The Company has final
authority over the scheduling of the Aircraft, but shall use reasonable efforts
to accommodate Time Share Lessee's needs for approved flight requests and to
avoid conflicts in scheduling. If two or more Time Share Lessees make
conflicting requests to use the Aircraft, the Company in its sole discretion may
determine which, if any, of such requests to accommodate.
7.3.    Subordinated Use of Aircraft. Each Time Share Lessee's rights to
schedule use of the Aircraft during the Term of this Agreement are at all times
be subordinate to the Aircraft use requirements of the Company, and any
Affiliate. The Company and each Affiliate may at all times preempt any
scheduled, unscheduled, and anticipated use of the Aircraft by a Time Share
Lessee, notwithstanding any prior approval by the Company of the Time Share
Lessee's request to schedule a flight.
7.4.    Priority Use of Aircraft. Subject to Section 7.2, Time Share Lessees'
rights to schedule use of the Aircraft during the Term are at all times superior
to the Aircraft use requirements of any person to whom the Company has subleased
or hereafter subleases the Aircraft other than another Time Share Lessee or an
Affiliate (any such person an "Unrelated Sublessee"), and a Time Share Lessee at
all times may preempt any scheduled, unscheduled, and anticipated use of the
Aircraft by any Unrelated Sublessee.
Section 8.     Title and Operation.
8.1.    Title and Registration; Subordination. Owners have exclusive legal and
equitable title to the Aircraft. The Company has priority leasehold possessory
rights to the Aircraft pursuant to the Headlease. Each Time Share Lessee
acknowledges that title to the Aircraft will remain vested in Owner. Each Time
Share Lessee shall, to the extent permitted by Applicable Law, do all such
further acts, deeds, assurances or things as may, (a) in the reasonable opinion
of the Owner, be necessary or desirable in order to protect or preserve the
Company's title to the Aircraft, and (b) in the reasonable opinion of the
Company, be necessary or desirable in order to protect or preserve the Company's
rights under the Headlease. Any rights Time Share Lessee may have in or to the
Aircraft by virtue of this Agreement, including Time Share Lessee's rights to
use of the Aircraft, are in all respects subject and subordinate to Owner's
rights and interests under the Headlease, including, without limitation, the
right of Owner to take possession of the Aircraft and Engines upon the Company's
default under the Headlease. To the extent requested by Owner, its successors or
assigns, each Time Share Lessee shall take all action necessary to continue all
right, title and interest of Owner, its successors or assigns in the Aircraft
under Applicable Law against any claims of any Time Share Lessee and any persons
claiming by, through or under such Time Share Lessee.
8.2.    Aircraft Maintenance and Flight Crew. The Company shall be solely
responsible for maintenance, preventive maintenance and required or otherwise
necessary inspections of the Aircraft, and shall take such requirements into
account in scheduling the Aircraft. No period of maintenance, preventative
maintenance, or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft, unless said maintenance or inspection can be safely
conducted at a later time in compliance with all Applicable Law, and within the
sound discretion of the Pilot in Command.
8.3.    Flight Crews. The Company shall provide to Time Share Lessee a qualified
flight crew for each flight conducted in accordance with this Agreement. The
Company may, if it so chooses, elect not to hire its own pilots for any given
flight hereunder, but to contract instead for pilot services from a third party
vendor. Whether or not the flight crew is supplied by a third party vendor, the
flight crew is under the exclusive command and control of the Company in all
phases of all flights conducted hereunder.
8.4.     OPERATIONAL CONTROL.
THE COMPANY SHALL HAVE AND MAINTAIN OPERATIONAL CONTROL OF THE AIRCRAFT FOR ALL
FLIGHTS OPERATED UNDER THIS AGREEMENT. THE PARTIES INTEND THAT THIS AGREEMENT
CONSTITUTE A "TIME SHARING AGREEMENT" AS DEFINED IN SECTION 91.501(C)(1) OF THE
FAR. THE COMPANY SHALL EXERCISE EXCLUSIVE AUTHORITY OVER INITIATING, CONDUCTING,
OR TERMINATING ANY FLIGHT CONDUCTED ON BEHALF OF A TIME SHARE LESSEE PURSUANT TO
THIS AGREEMENT.
8.5.    Authority of Pilot In Command. Notwithstanding that the Company shall
have Operational Control of the Aircraft during any flight conducted pursuant to
this Agreement, the Pilot in Command, in his or her sole discretion, may
terminate any flight, refuse to commence any flight, or take any other
flight-related action that, in the judgment of the Pilot in Command, is
necessitated by considerations of safety. The Pilot in Command shall have final
and complete authority to postpone or cancel any flight for any reason or
condition that, in his or her judgment, would compromise the safety of the
flight. No such action of the Pilot in Command shall create or support any
liability of the Company to a Time Share Lessee for loss, injury, damage or
delay.
8.6.    Force Majeure. The Company shall not be liable for delay or failure to
furnish the Aircraft and flight crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty,
war, civil commotion, strikes or labor disputes, weather conditions, acts of God
or other unforeseen or unanticipated circumstances.
Section 9.    Headleases; Addition or Deletion of Aircraft.
The Company shall furnish a copy of any Headlease to any Time Share Lessee upon
written request. Any such copy shall be deemed proprietary information belonging
solely to the Company, and shall be treated as confidential by the Time Share
Lessee. The Company and the Owner from time to time, in their sole discretion,
may amend, modify or terminate any Headlease, or enter




--------------------------------------------------------------------------------




into one more new Headleases. Upon notice to the Time Share Lessees, the Company
may in its sole discretion modify this Agreement by adding Aircraft to or
deleting Aircraft from Schedule 1. The notice shall be accompanied by a copy of
the revised Schedule 2, showing the effective date of the revised Schedule 1.
Upon the sending of such notice, the revised Schedule 1 shall for all purposes
supersede all previous editions of Schedule 1, the Term shall end as to any
Aircraft that have been deleted from Schedule 1, and shall begin as to any
Aircraft that have been added to Schedule 1.
Section 10.    Insurance.
The Company shall maintain, or cause to be maintained insurance in such amounts
and against such perils and liability as is required from time to time by the
Headleases, including bodily injury and property damage, liability insurance and
all risks aircraft hull insurance, naming such loss payees as the Headleases may
require. Further, the Company will cause each Time Share Lessee to be named as
an Additional Insured on all such policies of insurance, and the Company will
provide any Time Share Lessee with a Certificate of Insurance upon request.
Notwithstanding the provisions of this Section 10 and subject to the limitations
of FAR 91.501(d), upon and at Company’s request, a Time Share Lessee shall
reimburse Company for the cost and expense of any additional insurance Company
obtained for a specific flight of such Time Share Lessee.
Section 11.    Use by Time Share Lessee.
Each Time Share Lessee shall: (a) use the Aircraft solely for and on account of
his or her own personal or business use, and shall not use the Aircraft for the
purpose of providing transportation of passengers or cargo for compensation or
hire; (b) refrain from incurring any mechanic's or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement; (c) not attempt to
convey, mortgage, assign, lease, sublease, or any way alienate the Aircraft or
create any kind of lien or security interest involving the Aircraft or do
anything or take any action that might mature into such a lien; and (d) abide by
and conform, during the Term, to all Applicable Laws, governmental and airport
orders, rules and regulations, as shall from time to time be in effect relating
in any way to the operation and use of the Aircraft by a time sharing Time Share
Lessee.
Section 12.    Miscellaneous.
12.1.    Notices. All notices hereunder shall be delivered by hand, sent by
reputable guaranteed overnight delivery service with verification of receipt, or
sent by first-class United States mail, certified, postage prepaid, return
receipt requested. Notice shall be deemed given when delivered or sent in the
manner provided herein.
If to the Company:


For Service of Process to:


L Brands Service Company, LLC
c/o L Brands, Inc.    
Three Limited Parkway    
Columbus, OH 43230    
Attention: Office of the General Counsel


All other notices to:


L Brands Service Company, LLC
c/o L Brands Flight Department    
4387 International Gateway    
Columbus, OH 43219    
Attention: Director, Aviation


If to a Time Share Lessee, at the notice address listed for such Time Share
Lessee on the signature page(s) hereto or the Application to be Bound, as
applicable, and if none, then to:


L Brands Flight Department    
4387 International Gateway    
Columbus, OH 43219    
Attention: [Name of subject Time Share Lessee]


At any time, the Company may change its address for purposes of notices under
this Agreement by giving notice to the Time Share Lessees as set forth in this
Section 12.1. At any time, any Time Share Lessee may change its address for
purposes of notices under this Agreement by giving notice to the Company as set
forth in this Section 12.1.
12.2.    No Waiver. No purported waiver by either party of any default by the
other party of any term or provision contained herein shall be deemed to be a
waiver of such term or provision unless the waiver is in writing and signed by
the waiting party. No such waiver shall in any event be deemed a waiver of any
subsequent default under the same or any other term or provision contained
herein.




--------------------------------------------------------------------------------




12.3.    Entire Agreement; Amendment. This Agreement sets forth the entire
understanding between the parties and incorporates all prior negotiations and
agreements between the parties concerning the subject matter hereof. There are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between the parties relating to the subject matter of this Agreement
other than those set forth herein. No representation or warranty has been made
by or on behalf of any party (or any officer, director, employee or agent
thereof) to induce any other party to enter into this Agreement or to abide by
or consummate any transaction contemplated by any terms of this Agreement,
except representations and warranties, if any, expressly set forth herein. No
alteration, amendment, change or addition to this Agreement shall be binding
upon either party unless in writing and signed by the party to be charged.
Whenever in this Agreement any printed portion has been stricken out, whether or
not any relative provision has been added, this Agreement shall be construed as
if the material so stricken was never included herein and no inference shall be
drawn from the material so stricken out which would be inconsistent in any way
with the construction or interpretation which would be appropriate if such
material were never contained herein.
12.4.    No Agency or Partnership. Nothing contained in this Agreement shall be
deemed or construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or joint venture.
12.5.    Successors and Assigns. This Agreement, obligations hereunder, and/or
rights herein granted may not be assigned, transferred or encumbered to or by
any party without the prior written consent of the other; provided, however,
that the rights and obligations of the Company may be assigned without the
consent of the Time Share Lessees to any assignee of the Company's rights and
obligations under the Headlease. Any purported or attempted transfer or
assignment in contravention of this Section 12.5 shall be void and of no effect.
Subject to this Section 12.5, each and all of the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and, except
as otherwise specifically provided in this Agreement, their respective
successors and assigns.
12.6.    Third Parties. Nothing herein expressed or implied is intended or shall
be construed to confer upon or give any person other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.
12.7.    Joint Preparation. This Agreement is to be deemed to have been prepared
jointly by the parties hereto, and any uncertainty or ambiguity existing herein,
if any, shall not be interpreted against any party, but shall be interpreted
according to the application of rules of interpretation for arm's-length
agreements.
12.8.    Captions; Recitals. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement. The Recitals at the beginning of this Agreement are intended to give
an understanding of the factual background that led the parties to enter into
this Agreement. The Recitals are not intended to be warranties, representations,
covenants, or otherwise contractually binding.
12.9.    Prohibited or Unenforceable Provisions. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibitions or unenforceability in any other jurisdiction. To the extent
permitted by applicable law, each of the Company and Time Share Lessees hereby
waives any provision of applicable law which renders any provision hereof
prohibited or unenforceable in any respect.
12.10. Governing Law. The laws of the State of Ohio, without giving effect to
principles of conflicts of law, govern all matters arising under this Agreement,
including all tort claims.
12.11.    Counterparts. This Agreement may be executed in several counterparts,
and/or by execution of counterpart signature pages, which may be attached to one
or more counterparts, and all counterparts so executed shall constitute one
agreement binding on all of the parties hereto, notwithstanding that all the
parties are not signatory to the original or to the same counterpart. In
addition, any counterpart signature page may be executed by any party wherever
that party is located, and may be delivered by attachment to email, telephone
facsimile transmission, and any such email or facsimile transmitted signature
page may be attached to one or more counterparts of this Agreement, and such
faxed and emailed signatures shall have the same force and effect, and be as
binding, as original signatures executed and delivered in person.
12.12. Manual Signatures Required. Any acceptance, signature, execution or
validation of this Agreement or any written communication or written notice
required hereunder, shall be manually signed and delivered by hard copy, email
or facsimile (whether telephonic or computer generated facsimiles such as, but
not limited to, jpg, PDF or tagged image files). No purported offer, acceptance,
contract, amendment, or binding agreement in connection with this transaction
shall be made by automated agent, electronic agent, electronic mail, electronic
signature, telephonic voice mail, sound recording, or other electronic means of
any kind, all as such terms are defined in the Uniform Electronic Transactions
Act ("UETA", Ohio Revised Code Chapter 1306), the Electronic Signatures in
Global and National Commerce Act ("ESIGN", 15 U.S. Code Sections 7001 et seq.),
or any similar state or federal legislation. This Section is intended as an
express disclaimer of intent, and an express refusal, under UETA and ESIGN to
conduct this transaction by electronic means. This Section cannot be waived
except by manually signed, written consent of both parties.
Section 13. Amendments, Addenda, Supplements, Schedules and Exhibits.
13.1    Amendments, Addenda, and Supplements. Each Time Share Lessee (including
every person who later becomes a Time Share Lessee) authorizes the Company at
any time, and from time to time, to do any or all of the following in the name
of, and on behalf of, the Time Share Lessee, which authorization and power is
coupled with an interest and shall be irrevocable:
13.1.1. Execute and deliver any document (including amendments, addenda or
supplements to this Agreement) evidencing (a) the addition of any person or
persons as Time Share Lessee; (b) the cessation of the Term of this Agreement as
to any




--------------------------------------------------------------------------------




person or persons as Time Share Lessee; or (c) the addition, withdrawal or
substitution of any of the Aircraft.
13.1.2. File any such document with the FAA and/or such other governmental
agencies or offices as the Company shall judge to be necessary or desirable.
13.2    Schedules and Exhibits. Each schedule or exhibit that is referred to in
and attached to this Agreement is incorporated in this Agreement by reference.
Section 14.    DISCLAIMER.
THE AIRCRAFT IS BEING SUBLEASED BY THE OPERATOR TO THE TIME SHARE LESSEES
HEREUNDER ON A COMPLETELY "AS IS, WHERE IS," BASIS, WHICH IS ACKNOWLEDGED AND
AGREED TO BY THE TIME SHARE LESSEES. THE WARRANTIES AND REPRESENTATIONS SET
FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS
OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AND THE COMPANY HAS NOT MADE AND
SHALL NOT BE CONSIDERED OR DEEMED TO HAVE MADE (WHETHER BY VIRTUE OF HAVING
SUBLEASED THE AIRCRAFT UNDER THIS AGREEMENT, OR HAVING ACQUIRED THE AIRCRAFT, OR
HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING ACQUIRED OR FAILED TO ACQUIRE ANY
STATUS UNDER OR IN RELATION TO THIS AGREEMENT OR OTHERWISE) ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT OR TO ANY PART THEREOF, AND SPECIFICALLY, WITHOUT LIMITATION, IN THIS
RESPECT DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES CONCERNING THE TITLE,
AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY, COMPLIANCE WITH
SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT, OR FITNESS FOR A
PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE OF LATENT AND OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE, AND AS TO THE ABSENCE OF ANY INFRINGEMENT
OR THE LIKE, HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AND AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE QUALITY
OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED
WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF TRADE),
WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. EACH TIME SHARE LESSEE HEREBY
WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL EXPECTATION OF OR RELIANCE UPON
ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE COMPANY AND
RIGHTS, CLAIMS AND REMEDIES OF TIME SHARE LESSEE AGAINST THE COMPANY, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED TO (A) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY PARTICULAR USE, (B) ANY
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE, (C) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER
OR NOT ARISING FROM THE NEGLIGENCE OF THE COMPANY, ACTUAL OR IMPUTED, AND (D)
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO THE
AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT, OR
FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.
Section 15.    Truth In Leasing Disclosures.
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE EFFECTIVE DATE, EXCEPT TO THE
EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, THE AIRCRAFT HAS BEEN
INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF THE FAR:
91.409 (f) (3): A current inspection program recommended by the manufacturer.
THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR ALL
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR 91.409 (f) (3). THE COMPANY SHALL HAVE AND
RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL OPERATIONS CONDUCTED
PURSUANT TO THIS AGREEMENT. EACH PARTY HERETO CERTIFIES THAT IT UNDERSTANDS THE
EXTENT OF ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS AS SET FORTH HEREIN. AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED
FROM THE NEAREST FEDERAL AVIATION ADMINISTRATION FLIGHT STANDARDS DISTRICT
OFFICE.
THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED AND IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.


